Appeal by the City of New York, an employer, from an award to claimant for total loss of his right "eye. Whether there was evidence to support the finding of the accidental injury, and whether there was proper grounds to justify the excusing of claimant’s failure to give written notice as required by the statute (Workmen’s Compensation Law, § 18), are the questions presented. The statute (Workmen’s Compensation Law, § 20) precludes our interference with the board’s acceptance of claimant’s testimony as to the happenstance of accident; and his failure in giving notice thereof was excused upon sufficient grounds. Decision and award affirmed, with costs to the Workmen’s Compensation Board. All concur. [See 271 App. Div. 757.]